Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/08/2021 has been entered.

Response to Amendment
Examiner acknowledges the reply filed on 4/08/2021 in which claim 1 has been amended. Currently claims 1-6 are pending for examination in this application. 

Specification
The amendments to the specification filed 4/08/2021 have been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhide (WO 2015/128789 A1) in view of Boeck (US 2007/0240713 A1).
Regarding claim 1, Bhide discloses:
An inhaler device (figure 1) for dispensing a dry powder medicament (page 6, lines 14-16) comprising: 
a housing (2)
a dispenser flow channel (see figure 4) leading to a mouthpiece (3)
a medicament holder (10) integrated with the base plate (4) (page 5, lines 17-18)
a lid (1) which covers the mouthpiece (3)
wherein the mouthpiece (3) is pivotally attached to the housing (2) (page 5, lines 13-15),
the inhaler device being a two hinge system (6, 8), wherein the base plate (4) is jointed to a first hinge (6) extending through a corresponding first set of apertures in said housing (see figure 3) (figure 7); the mouthpiece (3) and the lid 
Bhide does not explicitly disclose a mesh part placed in the dispenser flow channel between the medicament holder and the mouthpiece and wherein said mesh part is made of polyoxymethylene.
However, Boeck discloses a mesh part (5) placed in the dispenser flow 5channel (4) [0227] between the medicament holder (6) and the mouthpiece (4), wherein said mesh part is made of a Polyoxymethylene ([0210] indicates that a screen (5 is a screen) is made of plastics and [0211]-[0212] indicate that one of the preferred plastics for the screen is polyoxymethylene).
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhide wherein a mesh part placed in the dispenser flow channel between the medicament holder and the mouthpiece and wherein said mesh part is made of polyoxymethylene for the benefit of dispersing particles of the medicament to be inhaled [0227]. Further as set forth in MPEP 2144.07, the courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 

Regarding claim 2, Bhide further discloses wherein the inhaler device further comprises a dry powder medicament [0007] comprising one or more active 

Regarding claim 3, Bhide further discloses wherein the active pharmaceutical ingredient is selected from the group consisting of anticholinergics (page 10, last paragraph), anti-inflammatories (steroids (page 12, line 16-25)) analgesics, anti-anginal, anti-allergic ((steroids (page 12, line 16-25), antihistamines, antitussives, bronchodilators, anti-infectives, leukotriene inhibitors (page 13, lines 18-27),15 PDE IV inhibitors page (12, lines 17-29), antitussives, diuretics, hormones, cromolyns, therapeutic proteins and peptides, vaccines, diagnostics and gene therapies or combinations thereof (page 16, lines 21-23).

Regarding claim 4, Bhide further discloses wherein said anticholinergenic is tiotropium bromide (page 10, lines 17-29). 

Regarding claim 5, Bhide further discloses wherein the medicament holder (10) is designed to hold a capsule and wherein said capsule contains a dry powder medicament (page 6, lines 14-16).

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bhide (WO 2015/128789 A1) in view of Boeck (US 2007/0240713 A1) as evidenced by Sprivia (Tiotropium Bromide) (previously cited).
Regarding claim 6, Bhide discloses wherein the dry powder medicament is tiotropium bromide (page 10, lines 27-29). As evidenced by Tiotropium Bromide 

Response to Arguments
Applicant’s arguments with respect to the claims have been fully considered but they are not persuasive. Applicant’s representative asserts that the claims are not obvious over the cited references. It is the examiner’s position that given a careful reading, the claims do not distinguish over the prior art of record.
Applicant’s representative asserts the examiner has failed to make a prima facie case of obviousness. Specifically applicant’s representative asserts that Boeck does not cure the deficiencies of Bhide and points to the fact that Boeck refers to hundreds of plastics listed in [0212] and does not indicate any one plastic that is preferential. The examiner notes when the species (polyoxymethylene) is clearly named (as it is done in [0212] of Boeck), the species claimed is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). In summary Boeck discloses a mesh part (5) placed in the dispenser flow 5channel (4) [0227] between the medicament holder (6) and the mouthpiece (4), wherein said mesh part is made of a Polyoxymethylene ([0210] indicates that a screen (5 is a screen) is made of plastics and [0211]-[0212] indicate that one of the preferred plastics for the screen is polyoxymethylene). 
It appears applicant’s representative is arguing that the use of polyoxymethylene results in unexpected results. See MPEP 716.02. Any differences In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991). The burden is on the applicant to establish that the results are unexpected and significant. An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
The examiner reiterates that Boeck explicitly discloses the use of polyoxymethylene as a mesh part in an inhaler. The examiner reiterates when the species (polyoxymethylene) is clearly named (as it is done in [0212] of Boeck), the Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). Thus, it is the examiner’s position that Bhide and Boeck disclose the claimed invention.
Applicant’s representative argues that Sprivia does not cure the deficiencies of Bhide and Boeck, however as set forth above applicant’s representative’s arguments were not found to be persuasive and as such Sprivia is not relied upon to teach or disclose the mesh part made of polyoxymethylene.
In light of the remarks and standing rejection above, the examiner asserts the prior art of record teaches all the elements as claimed and these elements satisfy all structural, functional, operational, and spatial limitations currently in the claims. Therefore, the standing rejections are proper and maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VICTORIA MURPHY/Primary Examiner, Art Unit 3785